FESS, J.,
concurring.
In reliance upon State v. Fremont Lodge, 151 Oh St 19, *253defendants contend that in Ohio the unions, as voluntary associations are not amenable to suit. A voluntary association itself is not a legal entity subject to be sued, but such an association may be sued as such in an action naming several of its officers or members as individual parties defendant in a class action. Sec. 2307.21 R. C. (§11257 GC). And in such a civil action the property and assets of the association are subject to execution upon a judgment obtained therein.
United Mine Workers of America v. Coronado Coal Co., 259 U. S., 344, 66 Law Ed., 975; McClees v. Brotherhood, 59 Oh Ap 477; Williams v. Brotherhood, 81 Fed. Sup., 150.
Cf. United States v. United Mine Workers, 330 U. S., 258, 91 Law Ed., 884; Damm v. Elyria Lodge, 158 Oh St 107.
In Ohio, proceedings in contempt are regulated by statute. The proceedings in the instant case fare governed by the provisions of Chapter 2705"R. C., and §§2727.11 and 2727.12 R. C. Pilliod v. Searles, 115 Oh St 694. A person or party charged with the violation of an injunction is entitled to have written charges filed against him and a hearing thereon. Sec. 2727.11 R. C., provides that upon being satisfied by affidavit of the breach of an injunction, a fine of not more than $200.00 may be imposed; but no provision with respect to the use of affidavits is to be found in Chapter 2505 R. C. Since the judgment imposed fines of $500.00 upon each of the named defendants, it is apparent that the proceedings were had under Chapter 2705 R. C. rather than §2727.11 R. C.
At the hearing, there was admitted, over objection, forty-four affidavits of persons whose automobiles had been damaged in the riot which occurred on the morning of November 17th, but only two of these affidavits identified any particular person as having violated the injunction. In my opinion, since no provision is made for the use of affidavits in Chapter 2705 R. C., these affidavits were not admissible in the contempt proceeding as against any individual defendant, but they were admissible for the purpose of showing the nature, character and extent of the violation of the injunction. The fact that evidence may not be admissible for one purpose does not require its exclusion, but it is admissible on the issue to which it is relevant or for the purpose for which it is competent. 17 O. Jur. 188. The admission of these affidavits, therefore, did not constitute error.
The same principle applies to the admission of the moving picture films, which the members of this court also viewed in reviewing the record on appeal. The record discloses that over objection of the defendants these moving picture films portraying the riot on November 17th were viewed on three *254occasions by the trial court—1st, without comment; 2nd, with comment on behalf of plaintiff, and 3rd, with comment on behalf of the defendants. Only a small portion of this comment by witnesses identifies any defendant as a participant in the riot. Under proper circumstances, moving pictures are admissible upon a basis analogous to the admission of photographs, but so far as the record before us in the instant case is concerned, the showing of the moving pictures merely corroborates other testimony that violence did occur on the morning of November 17th, and for that purpose was admissible.
It seems to be the theory of plaintiff’s counsel that upon proof of violation of the injunction by -unascertained persons the defendant unions and the named defendants are ipso facto guilty of contempt. As heretofore indicated, the manner in which the action was brought imposes liability upon the unions, but even applying the socalled legal entity principle, it must be grounded upon the doctrine of respondeat superior. Before recovery can be had, the evidence must be such as to disclose that the Union, through its officers, initiated, participated in or ratified the acts of those shown to have violated the injunction and in a contempt proceeding this must be shown by at least clear and convincing testimony. A review of the record fails to show that any of the responsible officers encouraged or incited the violence perpetrated on the morning of November 17th.
As to individual defendants, the usual procedure is to file charges against one or more persons and to proceed with each case seriatim. Fawick Airflex Co. v. Elec. Workers, 87 Oh Ap 371, ibid, 56 Abs 419, 56 Abs 432, 60 Abs 451. No particular effort was made to show that any named defendant participated in the violence. The record discloses that defendants Bernard Angus, Kenneth Randle, Paul Ritchie, Harvey Van Horne, Charles F. Walker, were present during the riot and participated in the fighting. The defendant Raymond Wilkerson, who was a picket captain, disavowed any participation in the riot, but he was present and took no effective measures to stop the fight. The trier of the facts could well believe that he was a silent, if not active, participant'. Furthermore, under the terms of the injunction limiting the number of pickets, he had no right to be there with his parked car at the time in the midst of the riot. In their brief, defendants tacitly admit the participation by these defendants, but contend that by reason of the large number of persons employed by the plaintiff, these men were not positively identified.
I therefore concur in the conclusion of Judge Conn that the judgment should be affirmed as to these six defendants.
*255Under §2705.05 R. C., since the amount of the fine is limited to $500.00, the imposition of the fine of $50,000.00 was without legal justification. With respect to that portion of the judgment suspending $25,000.00 upon making restitution to persons injured in person or property, there is likewise no authority of law. A court of equity neither has jurisdiction nor does it have the facilities to determine a large number of unliquidated damage claims, even in a class action. Davis v. Columbia Gas & Elec. Co,. 151 Oh St 417. Such claimants themselves have the right to recovery in separate actions at law.
In my opinion, the judgment should be affirmed as to the imposition of the fines of $500.00 against the above six defendants and reversed and final judgment entered as to the remaining defendants.